PER CURIAM.
The appellant was adjudicated guilty of burglary pursuant to a jury verdict finding him guilty of such charge.
Appellant seeks reversal of his conviction and sentence on the grounds that: (1) the court erred in denying appellant’s motion for mistrial and for a Richardson hearing based on the State’s failure to disclose the name of a witness and produce physical evidence; and (2) the court erred in denying his motion for a new trial based on newly discovered evidence.
We have carefully reviewed the record and considered appellant’s points on appeal and have concluded that no reversible error has been demonstrated. Clark v. State, 379 So.2d 97 (Fla.1979), cert. denied, 450 U.S. 936, 101 S.Ct. 1402, 67 L.Ed.2d 371 (1981); Leeman v. State, 357 So.2d 703 (Fla.1978); Cooper v. State, 336 So.2d 1133 (Fla.1976).
The judgment and sentence appealed are affirmed.
Affirmed.